     Case 1:18-cv-00960-NONE-JLT Document 34 Filed 07/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM JOHNSON,                                 Case No. 1:18-cv-00960-NONE-JLT (PC)

12                        Plaintiff,                   ORDER GRANTING PLAINTIFF’S EX
                                                       PARTE APPLICATION TO MODIFY
13           v.                                        DISCOVERY AND SCHEDULING ORDER

14    S. BABB,                                         (Doc. 33)

15                        Defendant.

16

17          Defendant has filed an ex parte application to modify the Court’s discovery and

18   scheduling order. (Doc. 33.) Defendant requests that the discovery cutoff date and dispositive

19   motion deadline be extended by two months. (See id. at 1, 3.) Defense counsel declares that

20   scheduling Plaintiff’s deposition is not currently possible due to prison restrictions imposed in

21   response to the COVID-19 pandemic; thus, counsel is requesting the extension for the purpose of

22   taking Plaintiff’s deposition. (Doc. 33-1 at 2.) Defendant also requests leave to conduct Plaintiff’s

23   deposition remotely via videoconference. (Doc. 33 at 1, 3.)

24          Good cause appearing, the Court GRANTS Defendant’s request to modify the discovery

25   and scheduling order. The Court sets the following new deadlines:

26          1. The deadline to complete discovery, including filing motions to compel, is October

27                30, 2020; and,

28          2. The deadline to file pre-trial dispositive motions is December 30, 2020.
     Case 1:18-cv-00960-NONE-JLT Document 34 Filed 07/10/20 Page 2 of 2

 1   All other deadlines from the Court’s discovery and scheduling order (Doc. 30-1) remain in effect.

 2          Defendant’s request for leave to conduct Plaintiff’s deposition by videoconference is

 3   unnecessary. The Court already authorized the taking of Plaintiff’s deposition via video in its

 4   discovery and scheduling order. Pursuant to the order, “Defendants may depose Plaintiff and any

 5   other witness confined in a prison, by video or in person,” provided that it is consistent with

 6   prison policy and the prison has the necessary equipment. (Doc. 30-1 at 2.)

 7
     IT IS SO ORDERED.
 8

 9      Dated:     July 9, 2020                                /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
